DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-10, 12-17, 19 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 													Regarding claim 1, the claim states: “transmitting, during the suspension of transmission of the synchronization channel and the broadcast channels, buffered data to the first downstream device”, where the previous limitation states “suspending, after a delay associated with the recovery procedures failing at the relay device, transmission of synchronization channels and broadcast channels”, where the first limitation was not described in the original specification.  This is stating that the relay device transmits buffered data after a delay, the delay being a time period where it tries to perform recovery procedures.  The synchronization and broadcast channels are not suspended until after a delay occurs, where the delay is the time to attempt a recovery procedure, then buffered data is transmitted when the said channels are suspended.  This means buffered data is transmitted or continues to transmit after a delay has occurred, which has no support in the specification.  							Para [0006/86] of the published specification mentions suspending transmission of channels after some delay.  Para [0106/158/197/233] states the relay device may empty the DL buffer upon detecting RLF (no mention of transmitting buffered data after a delay).  In fact Fig. 14, states the upstream RLF is detected, buffered data is transmitted then notifies the downstream node of the upstream RLF.  According to the claim, the buffered data is transmitted during the suspension of the channels, the channels are not suspended until after a delay has occurred, therefore the buffered data is transmitted after a delay but as shown above, there is no support for this in the specification.  Same issue for independent claims 23, 27 and 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 15-17, 19-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (US 2019/0394825, hereinafter Byun, claiming priority of provisional application 62/688,360), in view of Seo et al (US 2012/0327801, hereinafter Seo), in view of Nair (US 2021/0099877, hereinafter Nair) and in view of Huang et al (US 8,548,458, hereinafter Huang).

Regarding claim 1, Byun discloses a method for wireless communications at a relay device, comprising: receiving, at a relay device and from a first upstream backhaul device, a message comprising a first indication of an upstream radio link failure (child IAB nodes can be alerted of the upstream RLF, Para [0155]), a first upstream wireless backhaul between first and second upstream wireless backhaul devices (backhaul link between IAB nodes 2 and 4, Fig. 8) wherein the second wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8) and a second wireless backhaul link between the relay device and a first downstream device (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);						initiating recovery procedure at the relay device based at least in part on the first indication upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);										transmitting, to the first downstream device, a second indication of the upstream radio link failure over the downstream wireless backhaul link (IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the second indication is provided to the first downstream device based at least in part on receiving the message comprising and based at least in part on the recovery procedures failing at the relay device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream, obvious to one ordinary skill to forward the failure alert if recovery cannot be done swiftly, Para [0155]);											suspending one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery), wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);									but does not disclose transmitting, during the suspension of transmission of the synchronization channels and the broadcast channels, buffered data to the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Seo in the system of Byun in order to improve RLF recovery methods;				and does not disclose using a scrambling sequence for the upstream radio link failure.  Nair discloses an encrypted message can indicate a radio link failure has occurred between the two apparatuses, claim 1, in this case notifying a downstream node of RLF using an encrypted message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Nair in the system of Byun in view with Seo in order to improve security during operations such as radio link recovery;						and does not disclose the second indication instructs the first downstream device to increase a number of measurements corresponding to a second relay device.  Huang discloses transmitting a failure message when RLF occurs that can include an instruction to perform neighbor relation measurement, C: 2 R: 25-28, where it is obvious to have the child node measure other potential parents to have a faster RLF recovery procedure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Huang in the system of Byun in view with Seo and Nair in order to save measurement time and improve performance when RLF occurs.
Regarding claims 2 and 24, Byun discloses the method/apparatus of claim 1/23, wherein establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8); establishing the third wireless link comprises: transmitting a radio resource control (RRC) message to the second upstream backhaul device (IAB node can transmit RRC connection reestablishment message, Para [0152]). 
Regarding claims 3, 25, 28 and 30, Byun discloses the method/apparatus/medium of claim 2/24/27/29, wherein the RRC message comprises one or more of: an RRC connection complete message, or an RRC connection resume message, or an RRC connection reestablishment (IAB node can transmit RRC connection reestablishment message, Para [0152]).
.Regarding claim 4, Byun discloses the method of claim 1, wherein providing the first indication of the upstream radio link failure is based at least in part on the suspension of the multiple-access services, and wherein the multiple-access services comprise transmission of one or more radio channels of the second wireless link (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155], further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery).
Regarding claim 9, Byun discloses the method of claim 1, wherein the first downstream device comprises one or more of: a downstream relay device, or a user equipment (child nodes can be UEs or IAB nodes, Para [0143]). 
Regarding claim 10, Byun discloses the method of claim 1, wherein the first indication of the upstream radio link failure comprises a radio link failure backhaul alert message (child nodes can receive alert message about upstream RLF, Para [0155]). 
Regarding claim 15, Byun discloses the method of claim 1, further comprising: emptying a downlink buffer storing data for the first downstream device by transmitting the data over the second wireless link after detecting the upstream radio link failure (child node cannot transmit data due to upstream RLF, Para [0140], while access link of the child node (or downstream backhaul link) is not a problem, Para [0141], it is obvious to one of ordinary skill that the child node could therefore empty its downlink buffer but not transmit any new DL data due to the RLF upstream). 
Regarding claim 16, Byun discloses the method of claim 15, further comprising: receiving an uplink scheduling request from the first downstream device; and rejecting the uplink scheduling request based at least in part on the detected upstream radio link failure (uplink scheduling request is known in the art and obvious that this request has to be rejected due to the upstream RLF). 
Regarding claim 17, Byun discloses the method of claim 1, wherein the third wireless link comprises at least one of a configured wireless link, an inactive wireless link, or a new wireless link (IAB node 5 connecting to new IAB node 3, Fig. 8). 
Regarding claim 19, Byun discloses the method of claim 1, but not wherein providing the first indication of the upstream radio link failure comprises: performing one or more of: a unicast transmission, or a multi-cast transmission, or a broadcast transmission (alerting child nodes of RLF upstream, Para [0155] obvious this message has to be either unicast, multi-cast or broadcast).
Regarding claim 20, Byun discloses the method of claim 1, wherein detecting the upstream radio link failure comprises one or more of: determining that an out-of-synchronization condition has occurred for the first wireless link between the relay device and the first upstream backhaul device; or determining that a beam failure event has occurred for a beam being used for the first wireless link between the relay device and the first upstream backhaul device (determining different link problems that can be indicated in a connection reestablishment message, Para [0146], beam failure being a known problem, being out of sync is known for indicating RLF). 
Regarding claim 21, Byun discloses the method of claim 1, wherein a base station function of the relay device manages communications the first wireless link and the third wireless link, and a user equipment-function of the relay device manages communications of the second wireless link (Uu and Un interfaces are known in the art). 
Regarding claim 22, Byun discloses the method of claim 1, wherein the third wireless link is associated with a first anchor device and the first wireless link is associated with a second anchor device, the first anchor device being different from the second anchor device (in this case the IAB child node connects to a different IAB donor node after RLF, Fig. 8). 
Regarding claim 23, Byun discloses an apparatus for wireless backhaul communications at a relay device (IAB node Fig. 8), comprising: a processor, memory (processor and memory, Fig. 2) coupled with the processor to cause the apparatus to: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);				initiating recovery procedure at the relay device to recover the upstream link based at least in part on the detect upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery) wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);				providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);						nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN; and does not disclose using a scrambling sequence for the upstream radio link failure.  Nair discloses an encrypted message can indicate a radio link failure has occurred between the two apparatuses, claim 1, in this case notifying a downstream node of RLF using an encrypted message; and does not disclose the second indication instructs the first downstream device to increase a number of measurements corresponding to a second relay device.  Huang discloses transmitting a failure message when RLF occurs that can include an instruction to perform neighbor relation measurement, C: 2 R: 25-28, where it is obvious to have the child node measure other potential parents to have a faster RLF recovery procedure.  
Regarding claim 27, Byun discloses an apparatus for wireless backhaul communications at a relay device (IAB node Fig. 8), comprising: means for detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);			means for initiating recovery procedure at the relay device to recover the upstream link based at least in part on the detect upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								means for suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery) wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);				means for providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);		nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN; and does not disclose using a scrambling sequence for the upstream radio link failure.  Nair discloses an encrypted message can indicate a radio link failure has occurred between the two apparatuses, claim 1, in this case notifying a downstream node of RLF using an encrypted message; and does not disclose the second indication instructs the first downstream device to increase a number of measurements corresponding to a second relay device.  Huang discloses transmitting a failure message when RLF occurs that can include an instruction to perform neighbor relation measurement, C: 2 R: 25-28, where it is obvious to have the child node measure other potential parents to have a faster RLF recovery procedure.  
Regarding claim 29, Byun discloses a non-transitory computer readable medium (storage medium, Para [0171]) storing code for wireless backhaul communications at a relay device, the code comprising instructions executable by a processor to: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);			initiating recovery procedure at the relay device to recover the upstream link based at least in part on the detect upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery) wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);				providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);						nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN; and does not disclose using a scrambling sequence for the upstream radio link failure.  Nair discloses an encrypted message can indicate a radio link failure has occurred between the two apparatuses, claim 1, in this case notifying a downstream node of RLF using an encrypted message; and does not disclose the second indication instructs the first downstream device to increase a number of measurements corresponding to a second relay device.  Huang discloses transmitting a failure message when RLF occurs that can include an instruction to perform neighbor relation measurement, C: 2 R: 25-28, where it is obvious to have the child node measure other potential parents to have a faster RLF recovery procedure.  

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Seo, in view of Nair, in view of Huang and in view of Barany et al (US 2011/0268085, hereinafter Barany).

Regarding claims 5 and 26, Byun discloses the method/apparatus of claim 4/23, but not further comprising: starting a timer upon detecting the upstream radio link failure; and suspending transmission of the one or more radio channels upon expiry of the timer.  Barany discloses a UE (or in this case IAB node) determines RLF when link problems persist past expiration of a timer and suspends signal and dedicated radio bearers, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Barany in the system of Byun in view with Nair, Huang and Seo in order to deal with increasing demands for broadband access and deal with interference that may degrade performance on both downlink and uplink.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Seo, in view of Nair, in view of Huang and in view of Yabusaki et al (US 2011/0038253, hereinafter Yabusaki).

Regarding claim 12, Byun discloses the method of claim 11, but not wherein the second indication comprises one or more of: an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure.  Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yabusaki in the system of Byun in view with Nair, Huang and Seo in order to advertise and inform nodes of faults without repeating transmission of notifications of backup paths.
Regarding claim 13, Byun discloses the method of claim 1, but not further comprising: configuring the first indication of the upstream radio link failure to comprise an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure, or a combination thereof. Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Seo, in view of Nair, in view of Huang and in view of Kang et al (US 2013/0331097, hereinafter Kang).

Regarding claim 14, Byun discloses the method of claim 1, but not further comprising: receiving a third indication of an available backhaul connection from one or more of: the first downstream device or a second downstream device, wherein the third wireless link is based at least in part on the available backhaul connection.  Byun discloses cell selection after RLF, Para [0142] and Kang discloses broadcasting the result of neighbor discovery information to other nodes, Para [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kang in the system of Byun in view with Nair, Haung and Seo in order to improve discovery schemes without flooding discovery information.  


Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant’s argues Byun does not disclose using a scrambling sequence for the upstream RLF message nor the message indicates the downstream device increase a number of measurements.  In response this argument is moot in view of a new reference being used in the current office action. 				Applicant argues Byun does not disclose suspending the synchronization and broadcast channels after a delay.  In response, Seo discloses a relay device can transmit the buffered data and signal even after a RLF is detected.  Further the amendments create 112 issues for lack of support in the original specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461